DETAILED ACTION
This communication is in response to the amendment filed 7/29/21 in which claims 5, 10, and 15 were amended. Claims 5, 7, 10, 12, 15, and 17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments concerning the 112(a) rejection have been fully considered but are unpersuasive. When an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation." Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998); see also In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999) ("To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’" (citations omitted)). The cited support for inherent disclosure do not establish that the limitation in question is required by the description. For instance, the Unicode® Technical Standard #51 may be a reference to an image on a server but could also be packaged 
With respect to the arguments concerning the Moore, Cole, and Kennard references, applicants arguments have been fully considered but are unpersuasive. Applicant argues that the references fail to disclose the selected diverse emoji having a skin tone intended to be representative of the sender’s skin tone, as claimed. However, the argued feature is not a structural limitation, merely a statement of intended use, i.e., to represent the sender’s skin tone. Moore teaches emoticons having a neutral or generic color. To the extent that a user’s selection of an emoticon for insertion in a message indicates an intent for the emoticon to represent the sender, neutral or generic colors include colors represent, however imperfectly, the sender’s skin tone. 
With respect to the arguments concerning claims 7, 12, and 17, applicant argues that the Edberg reference does not constitute prior art to the effective filing date of the claimed invention. In order to receive the benefit of the provisional application filing date, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application; the disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) except the best mode requirement. See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). M.P.E.P. 211.05. Under 35 U.S.C. 119(e), the written description and drawing(s) (if any) of the provisional application must adequately support and enable the subject matter claimed in the non-provisional application that claims the benefit of 
However, the provisional application does not adequately support and enable ““wherein inserting the selected diverse emoji comprises inserting, into the text message, one or more references to an external resource representing the selected diverse emoji,” as claimed. Accordingly, applicant’s arguments have been fully considered but are unpersuasive because the disclosure was made more than one year after the effective filing date. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/048,691, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the prior-filed application does not adequately describe “wherein inserting the selected diverse emoji comprises inserting, into the text message, one or more references to an external resource representing the selected diverse emoji,” as recited in claims 5, 10, and 15.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 10 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claim 5, and similarly, claims 10 and 15 recite the limitation “wherein inserting the selected diverse emoji comprises inserting, into the text message, one or more references to an external resource representing the selected diverse emoji.” The specification does not provide any support for this limitation, at least because the specification discusses selecting and inserting emojis but does not disclose inserting a reference to an external resource representing the selected diverse emoji.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 5, 7, 10, 12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (U.S. Pub. No. 2010/0125811) ("Moore") in view of Cole et al. (U.S. Pub. No. 2009/0013265) ("Cole") and Kennard et al. (U.S. Pub. No. 20140303964) (“Kennard”).

Regarding claim 15, Moore discloses [a] system, comprising: 
a processor; and (Moore, paragraph 8, teaches a device with a processor)
a memory storing instructions, which, when executed on the processor, perform an operation comprising: (Moore, paragraph 8, teaches a set of instructions stored in memory)
presenting for selection on a mobile device a plurality of diverse emoji, each of the plurality of diverse emoji having one of five skin tones; (Moore, paragraph 181, teaches displaying a plurality of emoji categories, e.g., most recently and frequently used, people, nature, objects, travel, etc.; Moore, paragraph 182, teaches the UI includes exemplary emoji character keys within the keyboard display area corresponding to the selected emoji category; Moore, paragraph 185, teaches displaying emoji character keys for a selected category in the keyboard display area (see FIG. 5B); Moore teaches emoji character keys corresponding to people (see, e.g., FIGS. 5B, 6A) and these emoji characters inherently have some color/tone, usually a neutral or generic color, thus disclosing at least one skin tone)
receiving a selection of at least one of the diverse emoji; (Moore, paragraph 193, teaches the user selecting an emoji character key (see FIG. 6D))
receiving a request from a sender to insert at least one image in a text message, wherein the image is the selected diverse emoji, the selected diverse emoji having a skin tone intended to be representative of the sender’s skin tone; (Moore, paragraph 193, teaches the key will be selected if the user’s finger lifts off (ceases to contact) the touch screen display (because the user intentionally selects an emoji character key from the people emoji category, it is interpreted as having a skin tone intended to be representative of the sender’s skin tone))
inserting the selected diverse emoji in the text message, (Moore, paragraph 194, teaches an image of the selected emoji character displayed within the character input area). 
outputting the text message for transmission to a recipient (Moore, paragraph 197, teaches in response to detecting a user gesture (e.g., finger tap gesture, FIG. 7D) on send icon (FIG. 7D), the text characters and emoji characters input in area 5000 are sent as an electronic message to another party). 
Moore, paragraphs 193, 194, teaches a user gesture on an emoji character key results in an image of the selected emoji character being displayed within the character input area. Yet, Moore does not expressly disclose wherein inserting the selected diverse emoji comprises inserting, into the text message, one or more references to a location on a computing resource representing the selected diverse emoji. However, Cole teaches receiving a selection of media (e.g., emoticon) for insertion into an instant messaging communication, generating a link comprising the address of the selected media at a network element (e.g. a database), and creating a selectable control with said link embedded therein; inserting the selectable control in the message composition region (paragraphs 8, 9, 15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Cole to insert a link to the image corresponding to the selected emoji into the message. Doing so would enable the user to select emoticons for inclusion in the message being composed without being limited to those included in the messaging application on the device (Cole, paragraph 5).
Moore teaches storing and displaying various emoji categories on the client device, including a people emoji category (see FIGS. 5B, 7B). Yet, Moore does not disclose wherein the location on a computing resource comprises an updateable library of diverse emoji. However, Kennard, paragraphs 9, 10, 12, 13, teaches ethnic and cultural dictionaries stored in system databases that are developed and updated by users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Kennard to provide access to crowdsourced emoticon dictionaries to the user. Doing so would provide the user access to an up-to-date cultural dictionary that reflects the changing nature of language used by ethnic and cultural groups (Kennard, paragraph 9).
Claims 5 and 10 are respective method and computer readable medium (CRM) claims that correspond to claim 15 and, therefore, are similarly rejected.

Regarding claim 17, Moore, in view of Cole and Kennard, discloses the invention of claim 15 as discussed above. Moore further discloses wherein each of the five skin tones comprises one of: African-American tone, Asian tone, Latino/Hispanic tone, Indian tone, and Caucasian tone1 (Moore teaches emoji character keys corresponding to people (see, e.g., FIGS. 5B, 6A) and thus Moore inherently discloses a skin tone, which may be interpreted as an ethnic skin tone belonging to one of the claimed tones). 
Claims 7 and 12 are respective method and computer readable medium (CRM) claims that correspond to claim 17 and, therefore, are similarly rejected.

Alternatively, claims 7, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moore, Cole and Kennard as applied to claims 5, 10 and 15 above, and further in view of Edberg et al., “Variation selectors for Emoji skin tone,” (3 August, 2014)2, Gill Gill"), Kennard and SMILLIE et al. (U.S. Pub. No. 2014/0243670) (“Smillie”).
Edberg, pages 1, 2, teaches emoji having different skin tones, including a dark skin tone, medium skin tone, white skin tone, light-medium skin stone, medium-dark skin tone. Alternatively, Gill, paragraphs 162-165, teaches adjusting skin tones of a personalized visual representation of a user according to ethnicity to customize avatars based on pre-defined skin tones associated with Caucasian, African, Native American, Oriental, and/or Native Australian ethnicities. Additionally, Kennard, paragraph 9, teaches ethnic and cultural emoticons that are downloadable to smart devices; and Smillie, paragraph 22, FIGS. 3, 4, teaches presenting icons in a range of human skin colors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Edberg to present each of the emoji character keys with different skin tones. Doing so would enable users of diverse ethnic heritage to communicate with ethnic or cultural group members with emoticons that truly reflect their ethnicity (Kennard, paragraph 11) and/or allow the user to project his/her personality so as to be as distinctive as possible (Gill, paragraphs 1, 165).
Claims 7 and 12 are respective method and computer readable medium (CRM) claims that correspond to claim 17 and, therefore, are similarly rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/SHAHID K KHAN/Examiner, Art Unit 2178                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The claim is directed towards printed matter and does not distinguish over the prior art. Moore discloses emoji character keys corresponding to a people emoji category (see, e.g., FIGS. 5B, 6A) and these emoji characters inherently have some color (usually a neutral or generic color for displaying emoji characters on a user interface). Thus, Moore teaches everything recited in the claimed invention except the limitation “African-American tone, Asian tone, Latino/Hispanic tone, Indian tone, and Caucasian tone.” Non-functional descriptive material cannot lend patentability to an invention that would have otherwise been anticipated by the prior art In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). Cf. In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) noting that when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability). In the instant claim, the descriptive material at issue – the color of the emoji – is not functionally related to the claimed displayed icon or the display screen (substrate). Thus, Moore discloses each and every limitation of the claim and any difference from the prior art is simply a substitution of one type of non-functional descriptive material (African-American tone, Asian tone, Latino/Hispanic tone, Indian tone, and Caucasian tone) for another piece of descriptive material (the color of a people emoji displayed on a screen).
        2 Available at http://goo.gl/tEvO7B (last visited 3/26/21)